



Exhibit 10.1










March 20, 2020




Judd Lee
Via e-mail




Dear Judd,


I am extremely pleased to offer you employment at RealNetworks, Inc. (“Real”,
“RealNetworks”, the “Company” or “us”) as Senior Vice President and Chief
Financial Officer, reporting directly to me. Your start date as a Senior Vice
President at Real will be March 26, 2020. You will officially become the Chief
Financial Officer of RealNetworks on a date to be determined between your start
date and May 10,
2020.


This offer is for a full-time, exempt, regular position with RealNetworks at our
headquarters location in Seattle, Washington. Your responsibilities will be as
directed by RealNetworks commensurate with your title. You will be paid a
salary, which is equivalent on an annualized basis to $335,000.00 (subject to
normal withholdings), payable semi-monthly in accordance with our normal payroll
procedures. You are eligible to participate in the Executive MBO Plan with an
annual target bonus equivalent to 75% of your base salary, or $251,250.00, for
an annual target total cash compensation of $586,250.00. Specific targets will
be established by the Compensation Committee of our Board of Directors annually.
For the
2020 plan year, your eligibility in the Executive MBO Plan will be pro-rated
based on full months’ eligibility. Eligible employees hired after the first of
the month will not begin pro-ration of their target bonus until the first day of
the next month. Your first year bonus payout will include a guaranteed minumum
payout of $115,000.


You will be eligible to receive equity awards subject to the terms of the
RealNetworks 2005 Stock
Incentive Plan (the “Plan”). Subject to and effective upon the commencement of
your employment and
the approval of the Compensation Committee, you will receive a grant of stock
options for the purchase of
250,000 shares of RealNetworks common stock. These options will begin vesting on
the first day of your employment and will be subject to all other provisions
contained in the Plan and your stock option award agreement. These stock options
will fully vest after four years of continuous employment in accordance with
Real’s standard vesting practices for new employees (i.e. vesting of 25% after
the first 12 months of employment and vesting of 12.5% at the expiration of each
successive six months of employment). Your stock options will be granted by the
Compensation Committee no later than 20 business days after your employment
start date (the “Grant Date”). The exercise price of the stock options granted
to you shall be equal to the fair market value of RealNetworks common stock on
the Grant Date. Fair market value shall equal the closing price for a share of
RealNetworks common stock on the Grant Date as reported by The NASDAQ Stock
Market. Please be aware that unvested stock options are forfeited upon
termination of employment, except as otherwise provided.


RealNetworks offers a comprehensive array of employee benefit programs. You will
receive paid time off and, upon satisfying plan applicable eligibility or
waiting periods, medical/ dental/vision coverage, 401(k) participation,
disability and life insurance coverage, employee stock purchase plan
participation and other benefits (“Benefits”) as described in the RealNetworks
Employee Handbook, Benefit Plan descriptions, and RealNetworks policies. All of
the Benefits are subject to change upon notice from RealNetworks.
You will be regarded as a key employee under certain federal regulations
governing family and medical leave. This status will require that you work
closely with us in planning should you develop a need for family or medical
leave.





--------------------------------------------------------------------------------





In the event that RealNetworks terminates your employment without “cause” or if
you terminate your employment for “good reason”, and in consideration for your
signing (and not revoking) a customary separation and release agreement to be
provided by RealNetworks at the time of termination, RealNetworks will provide
you, at its option, with either (a) a lump sum payment equal to 6 months of your
then current base salary, or (b) 6 monthly payments of your then current base
salary. RealNetworks will





also provide you with a pro-rated bonus as described in the paragraph below.
Also, RealNetworks will cover your COBRA costs for up to 6 months until the
earlier of (a) 6 months or (b) you have another employer covering your health
care costs. Such severance benefits are subject to the terms set forth on
Exhibit A under the section titled “Release and Section 409A.”


With respect to the pro-rated bonus referenced in the preceding paragraph, it
shall be deemed that your bonus for the year in question will be 20% of base
salary, pro-rated based on the number of days in the year through your
termination date. In addition, you will be paid your full earned bonus for the
year prior to termination even if the termination occurs before the payment
date(s) for such bonus.


You agree that in the event you wish to terminate your employment at
RealNetworks other than for “good reason,” you will provide us with 90 days
written notice and will continue to work fulltime for RealNetworks during that
90 day period unless RealNetworks determines that it does not need your
services. You will
be paid for any time actually worked.


In addition to the severance benefits offered above, in the event of a “Change
in Control” (“CIC”), the Company agrees to provide you certain benefits as set
forth in its Change of Control and Severance Agreement to be effective as of
your start date, which agreement will be provided under separate cover (the “CIC
Agreement”). In the event that your employment terminates in a qualifying
termination and subject to the other conditions in the CIC Agreement, you will
receive 1.5 times your regular severance plus 1 year accelerated vesting of any
unvested, non-performance based stock options.


It is our policy that employees may not use or disclose confidential information
or trade secrets obtained from any source or during any prior employment.
RealNetworks requires employees to abide by all contractual and legal
obligations they may have to prior employers or others, such as limits on
disclosure of information or competition. Prior to signing this letter, you must
inform us if you are subject to any such obligations that would prevent you from
working at RealNetworks in your intended capacity or that would otherwise
restrict you in the performance of your services to RealNetworks. Violation of
this requirement may result in termination of your employment with RealNetworks.
By signing this letter, you further agree that you will not bring to
RealNetworks any confidential documents of another, nor disclose any
confidential information of another, and that you will comply fully with these
requirements.


Our employment relationship will be terminable at will, which means that either
you or RealNetworks may terminate your employment at any time and for any reason
or no reason, subject only to our respective obligations set forth in this
letter agreement. Your right to receive payments described herein are subject to
and conditioned upon your signing a valid general and complete release of all
claims (except those relating to RealNetworks compensation obligations described
under this letter agreement) against RealNetworks (and its related entities and
persons) in a form provided by RealNetworks. Notwithstanding anything in the
preceding sentence or elsewhere in this letter agreement to the contrary, the
release will preserve and not release (1) your rights to indemnification from
RealNetworks or its insurers with respect to any claims against you and (2) your
rights pursuant to the CIC Agreement in the event it is later determined that
your termination occurred during a Change in Control Period (as defined in the
CIC Agreement).


You represent that the execution of this letter agreement, your employment with
RealNetworks, and the performance of your proposed duties to RealNetworks will
not violate any agreements or obligations you may have to any former employer or
third party and you are not subject to any restrictions that would prevent or
limit you from carrying out your duties for RealNetworks.


This offer is contingent on (i) your providing evidence of employability as
required by federal law (which includes providing RealNetworks within 3 days
after your employment commences with acceptable evidence of your identity



--------------------------------------------------------------------------------





and US employment eligibility), (ii) our receiving acceptable results from any
background check, credit check and/or reference check, and (iii) you signing
RealNetworks' Development, Confidentiality and Noncompetition Agreement,
attached hereto. You understand and agree to complete a credit, criminal,
employment, and educational background check administered by RealNetworks
preferred vendor in a timely manner. Further, you understand that any false
information, omissions or misrepresentations of facts called for in your
application or the completion of any check may result in discharge at any time
during your employment.





REALNETWORKS PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS
POLICIES WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION,
LAYOFF, TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD TO RACE, RELIGION,
COLOR, NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX, SEXUAL ORIENTATION,
AGE, DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN OF THE VIETNAM ERA OR
ANY OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE LAW.


This letter agreement, the Development, Confidentiality and Noncompetition
Agreement, the 2005 Stock Incentive Plan, the Change of Control and Severance
Agreement, and your stock option award agreements contain the entire agreement
between you and RealNetworks relating to your employment and supersede all prior
oral and written discussion, agreements and understandings. This letter
agreement may not be modified except in writing signed by both you and
RealNetworks. Any disputes regarding this letter agreement or your employment
with RealNetworks shall be governed by and construed in accordance with the laws
of the State of Washington. If any provision of this letter agreement is deemed
to be invalid or unenforceable, at RealNetworks option, the remaining terms
shall continue in full force and effect.







--------------------------------------------------------------------------------







This offer is valid until March 23, 2020, and subject to final approval of
Real’s Compensation
Committee and completion of a background check.


We are excited about the prospect of you joining RealNetworks and look forward
to working with you. Please let me know if you have questions about this offer.


Sincerely,




/s/ Rob Glaser
Rob Glaser
Chief Executive Officer
RealNetworks, Inc.




I have read and agree to the terms of employment contained in this letter
agreement and the attached Development, Confidentiality and Noncompetition
Agreement, which represent a full, complete and fair statement of the offer of
employment made to me by RealNetworks, Inc.



Judd Lee:/s/ Judd LeeDate: March 21, 2020










Exhibit A


Definition of “Cause”


For purposes of this Agreement, “cause” will mean the occurrence of any of the
following: 1) your conviction of, or plea of nolo contendere to, a felony
involving moral turpitude (including under Federal securities laws), resulting
in material harm to RealNetworks; (2) your substantial and continuing failure
after written notice thereof to render services to RealNetworks in accordance
with the terms or requirements of your employment for reasons other than illness
or incapacity; (3) your willful misconduct, gross negligence, fraud,
embezzlement, theft, willful misrepresentation or dishonesty involving
RealNetworks or any of its subsidiaries, resulting in any case in material harm
to RealNetworks; or (4) your violation of any confidentiality or non-competition
agreements with RealNetworks or its subsidiaries, resulting in material harm to
RealNetworks.


Definition of “Good Reason”


For purposes of this Agreement, “good reason” means your resignation within
thirty (30) days following the expiration of any Company cure period following
the occurrence of one or more of the following, without your written consent:


(1) A material reduction in your duties, authorities or responsibilities
relative to your duties, authorities or responsibilities (provided that the
Company ceasing to be a publicly held corporation shall not alone be considered
a material reduction); and, for the avoidance of doubt, the sale, spin-off or
other divestiture of the Company’s Mobile Services, RingBack Tones, RealPlayer,
Messaging, SAFR, Games and/or Napster/Rhapsody businesses, will not be
considered to be a material reduction in your duties, authorities or
responsibilities;







--------------------------------------------------------------------------------





(2) A material reduction in your annual base compensation, provided that one or
more reductions totaling ten percent (10%) or less in any two-year period will
not constitute a material reduction under this clause (2), and provided further
that one or more reductions totaling more than ten percent (10%) in any two-year
period, will constitute a material reduction under this clause (ii);


(3) A material reduction in your annual target bonus opportunity, provided that
one or more reductions totaling twenty five percent (25%) or less in any
two-year period, will not constitute a material reduction under this clause (3),
and provided further that one or more reductions totaling more than twenty five
percent (25%) in any two-year period will constitute a material reduction under
this clause (3); and


(4) A material change in the geographic location at which you must perform
services; provided, however, that any requirement of the Company that you be
based anywhere within fifty (50) miles from your primary office location as of
the date of this Agreement or within fifty (50) miles from your principal
residence will not constitute a material change under this clause (4).


You will not resign for “good reason” without first providing the Company with
written notice within ninety (90) days of the event that you believe constitutes
“good reason” specifically identifying the acts or omissions constituting the
grounds for “good reason” and a reasonable cure period of not less than thirty
(30) days following the date of such notice.




Release and Section 409A




The receipt of any severance benefits pursuant to this letter agreement will be
subject to your signing and not revoking a release of any and all claims, in a
reasonable form prescribed by RealNetworks (the “Release”) and provided that the
Release becomes effective and irrevocable no later than 60 days following the
termination date (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, you will forfeit any
rights to severance benefits under this





letter agreement. No severance benefits will be paid or provided until the
Release becomes effective and irrevocable. Upon the Release becoming effective,
the salary severance benefit described in this letter agreement will be payable
to you in a lump sum without interest on the first payroll date after the
Release Deadline Date, but not later than March 15th of the year following the
year of your termination of employment, subject to the terms set forth below.


(i) Notwithstanding anything to the contrary in this letter agreement, no
severance pay or benefits to be paid or provided to you, if any, pursuant to
this letter agreement that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until you have a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to you, if any, pursuant to this letter agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A 1(b)(9) will be payable until you have a “separation from
service” within the meaning of Section 409A.


(ii) It is intended that none of the severance payments under this letter
agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as set forth in Section 1.409A-1(b)(4) of the Treasury Regulations or
resulting from an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below). In no event will you have discretion to determine
the taxable year of payment of any Deferred Payment. Any severance payments
under this letter agreement that would be considered Deferred Payments will be
paid on the Release Deadline Date, or if later, such time as required by clause
(iii) below. For purposes of this letter agreement, “Section 409A Limit” means
two times the lesser of: (A) your annualized compensation based upon





--------------------------------------------------------------------------------





the annual rate of pay paid to you during your taxable year preceding your
taxable year of your termination of employment as determined under, and with
such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Internal Revenue Code Section 401(a)(17) for the
year in which your employment is terminated.


(iii) Notwithstanding anything to the contrary in this letter agreement, if you
are a “specified
employee” within the meaning of Section 409A at the time of your separation from
service (other than due to death), then the Deferred Payments, if any, that are
payable within the first six months following your separation from service, will
become payable on the date that is six months and one day following the date of
your separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, in the event of your
death following your separation from service, but before the six month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this letter
agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.


(iv) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. RealNetworks and you agree to work together in good faith to consider
amendments to this letter agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition before actual payment to you under Section 409A. In no event
will RealNetworks reimburse you for any taxes that may be imposed on you as
result of Section 409A.











REALNETWORKS, INC.
DEVELOPMENT, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT


THIS AGREEMENT is made and entered into March 20, 2020, by and between
RealNetworks, Inc. ("RealNetworks") and Judd Lee ("You"). “RealNetworks” means
RealNetworks, Inc. and all of its present and future subsidiaries and related
entities including partnerships in which RealNetworks is a member.


In consideration of your employment, compensation, benefits, access to
RealNetworks training, Trade Secrets and Confidential Information, and the
mutual promises made herein, you and RealNetworks agree as follows:


1. Company Property. “Company Property” means all records, files, notebooks,
manuals, objects, devices, supplies, materials, recordings, drawings, models,
computer programs, prototypes, equipment, inventory and other materials, or
copies thereof, in electronic or paper form, that have been created, used or
obtained by RealNetworks, as well as Trade Secrets, Confidential Information and
Employee Developments and all business revenues and fees produced or transacted
through your efforts. You agree that all Company Property is and shall remain
the property of RealNetworks. You will preserve and use the Company Property
only for the benefit of RealNetworks and the RealNetworks business, and you will
return all Company Property to RealNetworks upon RealNetworks request or upon
termination of your employment (whether voluntary or involuntary).


2. Confidential Information and Employee Developments.


As used in this Agreement, the following terms shall have the meanings shown.







--------------------------------------------------------------------------------





"Employee Development" means all technological, financial and operating ideas,
processes, and materials, including all inventions, discoveries, concepts,
ideas, enhancements to existing technology or business processes, computer
program ideas and expressions, computer circuit designs, computer hardware
concepts and implementations, formulae, algorithms, techniques, written
materials, graphics, photographs, literary works, and any other ideas or
original works of authorship relating to software or hardware development that
you may develop or conceive of while employed by RealNetworks, alone or with
others and which (i) relate directly to RealNetworks actual or demonstrably
anticipated business or (ii) incorporate or are developed using Trade Secrets or
Confidential Information or (iii) are conceived or developed with use of any
RealNetworks equipment, supplies or facilities including RealNetworks personnel
(the term “RealNetworks personnel” does not include You) or (iv) result from
work performed by you for RealNetworks, regardless of whether it is technically
eligible for protection under patent, copyright, or trade secret law.


"Trade Secret" means the whole or any portion of any scientific or technical
information that is valuable and not generally known to competitors of
RealNetworks. Trade Secrets include without limitation the specialized
information and technology that RealNetworks may develop or acquire with respect
to program materials (including without limitation program and project ideas,
source and object code, Codecs, program listings, programming notes and
documentation, flow-charts, and system and user documentation), system designs,
operating processes, know-how, equipment designs, blue prints and product
specifications.


"Confidential Information" means any data or information, other than Trade
Secrets, which has been discovered, developed (including information conceived
or developed by you) or has otherwise become known to RealNetworks, including
any parent, subsidiary, predecessor, successor or otherwise affiliated company
(“RealNetworks Company”), that is material to RealNetworks Company and not
generally known to the public. Confidential Information includes without
limitation:


i. Sales records, profits and performance reports, pricing manuals and lists,
sales manuals and lists, training materials, selling and pricing procedures, and
financing methods of RealNetworks Company.
ii. Customer lists or accounts, special requirements of particular customers,
and current and anticipated requirements of customers generally for the products
of RealNetworks Company;





iii. Research and development and specifications of any new products or lines of
business under development or consideration;
iv. Sources of supply of integrated components and materials used for
production, assembly, and packaging by RealNetworks Company, and the quality,
price, and usage of such components and materials;
v. Marketing plans, strategies, sales and product development data, and
inventions;
vi. Business plans and internal financial statements and projections of
RealNetworks Company;
and
vii. Personnel related information such as employees’ compensation, performance
reviews, or
other individually identifiable information.


You recognize and acknowledge that RealNetworks Company is engaged in a
continuous program of research, development and production respecting its
software products, its other business opportunities and for its customers.
Important assets of RealNetworks Company are its Confidential Information, Trade
Secrets and Employee Developments. You recognize that RealNetworks Company has a
vital and substantial interest in maintaining confidentiality of Trade Secrets
and Confidential Information to maintain a stable work force, continuing
positive business relationships and minimizing damage to or interference with
business. You also recognize and acknowledge that your employment exposes you to
programming, concepts, designs and other information proprietary to RealNetworks
Company and third parties with whom RealNetworks does business, and creates a
relationship of trust and confidence between you and RealNetworks with respect
to any such information.


Obligations with Respect to Employee Developments. All Employee Developments
shall be considered works made for hire by you for RealNetworks and prepared
within the scope of your employment. Under U.S. Copyright Law, all such
materials shall, upon creation, be owned exclusively by RealNetworks. To the
extent





--------------------------------------------------------------------------------





that any such material, under applicable law, shall be deemed not to be works
made for hire, you hereby assign to RealNetworks all right, title and interest
in and to such materials, in the United States and foreign countries, without
further consideration, and RealNetworks shall be entitled to register and hold
in its own name all copyrights, patents and trademarks in respect to such
materials. You agree to promptly and completely disclose in writing to
RealNetworks details of all original works of your authorship, discoveries,
concepts, or ideas that are Employee Developments as defined by this Agreement.
You agree to apply, at RealNetworks request and expense, for any patent or other
legal protection of Employee Developments and to sign and deliver any
applications, assignments or other documents as RealNetworks may reasonably
require. RealNetworks shall have the exclusive right to all Employee
Developments without additional consideration to you, including but not limited
to the right to own, make, use, sell, have made, rent, lease, lend, copy,
prepare derivative works of, perform or display publicly.


You Own Personal Inventions. You shall not be required to assign to RealNetworks
any of your rights in any personal invention you developed entirely on your own
time without using RealNetworks equipment, supplies, facilities, Trade Secrets
or Confidential Information, except for those inventions that during your
employment with RealNetworks either: (1) relate at the time of conception or
reduction to practice of the invention directly to RealNetworks actual or
demonstrably anticipated business or (2) result from any work performed by you
for RealNetworks. You acknowledge notice by RealNetworks that the prior
paragraph does not apply to any personal invention as described in this
paragraph. You agree that this satisfies the requirements of Washington state
law.


Restrictions on Use and Disclosure of Trade Secrets and Confidential
Information. During your employment with RealNetworks and for so long thereafter
as the information remains a Trade Secret or Confidential Information, you shall
not use, reproduce, disclose, or permit any person to obtain or use any Trade
Secret or Confidential Information of RealNetworks (whether or not it is in
written or tangible form), except as specifically authorized in writing by
RealNetworks or as required by a legal proceeding. You shall use the highest
degree of care in safeguarding Trade Secrets and Confidential Information
against loss, theft, or other inadvertent disclosure. You further agree that any
Trade Secrets, Confidential Information, copyrightable works or materials or
copies of them that enter into your possession, by reason of employment, are the
sole property of RealNetworks and shall not be used in any manner adverse to
RealNetworks best interests. You agree not to remove any





Confidential Information or Trade Secret from RealNetworks premises except in
pursuit of
RealNetworks business.


Upon RealNetworks request at any time, or upon your termination of employment
(whether voluntary or involuntary), you shall deliver to RealNetworks, and shall
not retain for your own or another's use, any and all originals or copies of
Employee Developments, Trade Secrets, Confidential Information and Company
Property. Your obligations under this Agreement supplement and do not supersede
or limit other obligations you have to RealNetworks or rights or remedies of
RealNetworks including without limitation those under the Washington Uniform
Trade Secrets Act.


3. Your Warranties. You agree to perform at all times faithfully, industriously
and to the best of your ability all duties and functions consistent with your
position and to abide by any general employment guidelines or policies adopted
by RealNetworks. You acknowledge that your employment is in no way conditioned
upon your disclosure to RealNetworks of confidential information or trade
secrets of others, and you agree not to improperly obtain, disclose to
RealNetworks, or induce RealNetworks to use, any confidential information or
trade secrets belonging to any third party. You represent that the execution of
this Agreement, your employment with RealNetworks, and the performance of your
proposed duties to RealNetworks will not violate any agreements or obligations
you may have to any former employer or third party and you are not subject to
any restrictions which would prevent or limit you from carrying out your duties
for RealNetworks.


4. Non-Competition. You acknowledge that RealNetworks is engaged in a highly
competitive business and that by virtue of the position in which you are
employed, you will perform services that are of competitive value to
RealNetworks and which if used in competition with RealNetworks could cause it
serious harm. Therefore, you agree not to work for any Competitor during your
employment with RealNetworks (including after work hours, weekends and vacation
time), even if only organizational assistance or limited consultation is
involved. During





--------------------------------------------------------------------------------





your employment with RealNetworks, you agree not to publish, design or develop
computer software that competes with RealNetworks software products (either
existing or under development). Further, you agree that for a period of one year
after the termination of your employment with RealNetworks, whether voluntary or
not, you will not directly or indirectly be employed by, own, manage, consult
with or join any business or entity that is in competition with RealNetworks or
with products or services produced, sold or in development by RealNetworks
during the term of your employment. Ownership of 1% or less of the stock
(publicly or privately held) of a competitor of RealNetworks shall not be a
breach of this paragraph. You acknowledge that RealNetworks competes in a global
marketplace and that the duration and scope of this noncompetition provision is
reasonable and necessary to protect RealNetworks interests. You authorize a
court to restrict you to the maximum extent allowed.


5. Nonsolicitation. You recognize that RealNetworks workforce is a vital part of
its business. You agree that for a period of one year after your employment
ends, whether voluntarily or not, you will not induce or attempt to influence,
directly or indirectly, any employee of RealNetworks to terminate his/her
employment with RealNetworks or to work for you or any other entity. You agree
that this means you will not identify to a third party RealNetworks employees as
potential candidates for employment. You further agree not to, directly or
indirectly, solicit or assist in soliciting orders from any current or known
prospective customers or to encourage them to terminate their business
relationship or negotiations with RealNetworks.


6. Return of Property. You represent that you will return to RealNetworks all
company-owned property in your possession or control, including but not limited
to credit cards, keys, access cards, company- owned equipment, computers and
related equipment, customer lists, files, memoranda, documents, price lists, and
all other trade secrets and/or confidential RealNetworks information, and all
copies thereof, whether in electronic or other form.


7. Deductions from Pay. You authorize RealNetworks to deduct from your
compensation the value of any Company Property not returned or the amount of any
sums owed to RealNetworks by you, and you release RealNetworks from any claims
based upon such withholding.


8. Miscellaneous. This Agreement together with the terms of your offer letter
(and the other documents referred to therein) constitute the complete and entire
agreement between us, and supersedes and





cancels all prior understandings, correspondence and agreements, oral and
written, express or implied, between us relating to the subject matter hereof.
This Agreement can only be amended or waived by a written document signed by
RealNetworks and you. The waiver of any breach of this Agreement or the failure
to enforce any provision shall not waive any later breach. RealNetworks and you
both consent to the other giving third parties notification of the existence and
terms of this Agreement. This Agreement shall become effective only when
executed by RealNetworks and then shall be binding upon and inure to the benefit
of RealNetworks and you, and each of our successors, assigns, heirs or legal
representatives, except that you may not assign or delegate any rights or
duties under this Agreement. This Agreement will be interpreted and enforced in
accordance with the laws of the State of Washington as applied to agreements
made and performed in Washington, without regard to the State's conflict of laws
provisions. Jurisdiction and venue in any proceeding either at law or in equity,
of or relating to this Agreement shall be in King County, Washington. You agree
that RealNetworks may be irreparably harmed by a breach by you of this
Agreement, that adequate remedies may not exist in law, and that RealNetworks
shall be entitled to bring an action for
a preliminary or permanent injunction or restraining order to enforce this
Agreement. You
acknowledge that your experience and capabilities are such that an injunction to
enforce this Agreement will not prevent you from earning a reasonable
livelihood. Your claims against RealNetworks shall not be a defense to
RealNetworks enforcement of this Agreement. In case any term in this Agreement
shall be held invalid, illegal or unenforceable in whole or in part, the
validity of the remaining terms of the Agreement shall not be affected.


You acknowledge that you have read this Agreement, have had an opportunity to
have it explained to you, understand its provisions and have received an exact
copy of it for your records. You further understand that your employment
relationship with RealNetworks is at will and nothing in this Agreement suggests
or signifies otherwise.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.





--------------------------------------------------------------------------------










REALNETWORKS, INC.Judd LeeBy: /s/ Michael ParhamSignature:/s/ Judd LeeName:
Michael ParhamTitle: SVP & General Counsel









--------------------------------------------------------------------------------





















REALNETWORKS, INC.


CHANGE IN CONTROL AND SEVERANCE AGREEMENT


This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Judd Lee (“Executive”) and RealNetworks, Inc., a
Washington corporation (the “Company”), effective as of March 26, 2020 (the
“Effective Date”).



RECITALS



A. It is expected that the Company from time to time will consider the
possibility of a change in control or be subject to a change of control event.
The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company, on behalf of the Board of Directors (the “Board”),
recognizes that such considerations can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities. The
Compensation Committee has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of such a termination of employment in connection with a Change in
Control (as defined herein) of the Company.


B. The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company for the benefit of its shareholders.


C. The Compensation Committee believes that it is imperative to provide
Executive with certain severance benefits upon Executive’s termination of
employment in connection with a Change in Control. These benefits will provide
Executive with enhanced financial security, incentive and encouragement to
remain with the Company.


D. Certain capitalized terms used in the Agreement are defined in Section 6
below.



AGREEMENT



NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Term of Agreement. This Agreement will terminate upon the earlier of (i) the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied,



--------------------------------------------------------------------------------





or (ii) upon the expiration of a period of no less than twenty four (24) months
following the Company’s written notice to Executive of the termination of the
Agreement, provided, however, that any notice to Executive must be provided
before the commencement of the Change in Control Period. Notwithstanding the
foregoing, in the event that a Change in Control Period commences prior to the
end of the twenty four (24) month period described in clause (ii), then this
Agreement shall continue until the end of such Change in Control Period and in
the event that Executive’s employment is terminated during such Change in
Control Period so that Executive becomes entitled to benefits pursuant to this
Agreement, until all benefits have been paid to Executive.





2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise may be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”).


3. Severance Benefits in the Event of A Change In Control. If, during the Change
in Control Period, either (x) the Company terminates Executive’s employment with
the Company for a reason other than Cause, Executive’s death or Executive’s
Disability, or (y) Executive resigns for Good Reason, then, in each case subject
to Section 4, Executive will receive from the Company the payments and benefits
in (a) through (c) below:


(i) Cash Severance. Executive will receive a lump sum severance payment equal to
one hundred and fifty percent (150%) of the cash payment(s) that would have been
due to Executive in the event Executive’s employment was terminated by the
Company without cause other than during the Change in Control Period as set
forth in that certain offer letter between the parties dated March 26, 2020. For
purposes of determining this cash severance payment, the highest annual base
salary among the following shall apply: (A) immediately prior to Executive’s
termination of employment, (B) immediately prior to any reduction of Executive’s
base salary described in clause (ii) of the definition of “Good Reason” under
Section 6(f) below, and
(C) immediately prior to the Change in Control. Such amount will be paid within
the Applicable
Payment Period.


(ii) Equity. All of Executive’s unvested and outstanding non-performance based
options that would have vested within the twelve (12) months following the date
of Executive’s termination of employment will vest immediately and become
exercisable as of the date of Executive’s termination of employment. In
addition, Executive will have twelve (12) months following the date of
Executive’s termination of employment in which to exercise Executive’s options
that are vested (including, but not limited to, any options that become vested
in accordance with the preceding sentence), and are outstanding, as of the date
of Executive’s termination of employment; provided, however, (A) in no event
will Executive’s options be permitted to be exercised beyond their original
maximum term to expiration and (B) notwithstanding the foregoing,
the extension of post-termination exercisability described in this Section 3(b)
will not apply to any of Executive’s stock options to purchase shares of the
Company’s common stock granted prior to the Effective Date to the extent such
options are intended to constitute and do qualify as incentive stock options
within the meaning of Section 422 of the Code.





--------------------------------------------------------------------------------





(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
twelve (12) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans. Notwithstanding anything to the
contrary in this Section 3(a)(iii), if the Company determines in its sole
discretion that it cannot provide the COBRA benefits without potentially
violating



applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue his group health coverage in effect on the
date of his termination of employment (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence in the
month following the month in which Executive terminates employment and will end
on the earlier of (x) the date
upon which Executive becomes covered under similar plans or (y) the last day of
the twelfth (12th)
calendar month following the month in which Executive terminations employment.


(iv) Voluntary Resignation without Good Reason; Termination for Cause; Death or
Disability. If Executive’s employment with the Company terminates voluntarily by
Executive (except upon resignation for Good Reason during the Change in Control
Period), for Cause by the Company, without Cause by the Company (except during
the Change in Control Period) or due to Executive’s death or Disability, then
(A) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (B) Executive
will be eligible for severance benefits only in accordance with any other
written agreement between the Company and Executive then in effect and/or under
the Company’s then- existing standard policies (if any).


4. Conditions to Receipt of Severance


(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a release of claims in the form attached hereto as Exhibit A (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.


(i) In the event the termination occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which





--------------------------------------------------------------------------------





Executive’s termination of employment occurs (whether or not it actually becomes
effective in the following year), then any severance payments and benefits under
Section 3(a) of this Agreement that would be considered Deferred Payments (as
defined in Section 4(c) below) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, (A) the date the Release actually becomes effective, (B)
such time as required by the payment schedule applicable to each payment or
benefit as set forth in Section 4(a)(ii), or (C) such time as required by
Section 4(c).


(ii) No severance payments and benefits under Section 3(a) of this Agreement
will be paid or provided unless and until the Release is signed by Executive,
delivered to the Company and if applicable, any seven day revocation period
contained in the Release expires





without Executive revoking the Release. Any severance payments and benefits
otherwise payable to Executive between the date of Executive’s termination of
employment and the date the Release is delivered to the Company and becomes
irrevocable will be paid on the date the Release is delivered to the Company (if
the Release contains no seven day revocation period) or on the date that the
seven day revocation period expires (if the Release contains a seven day
revocation period). In the event of Executive’s death before all of the
severance payments and benefits under Section 3(a) have been paid, such unpaid
amounts will be paid in a lump sum payment promptly following such event to
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.


(b) Non-disparagement, No-hire, and Non-solicitation. Executive agrees, to the
extent permitted by applicable law, that in the event Executive receives
severance pay or other benefits pursuant to Section 3 above,


(i) that for a period of 18 months immediately following the date of Executive’s
termination of employment, Executive will refrain from any disparaging
statements about the Company and its officers, directors and affiliates,
including, without limitation, the business, products, intellectual property,
financial standing, future, or employment/compensation/benefit practices of the
Company; and


(ii) that for a period of 18 months immediately following the date of
Executive’s termination of employment, Executive will not, either directly or
indirectly, solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or hire or take away such employees, or attempt to
solicit, induce, recruit, encourage, hire or take away employees of the Company,
either for Executive’s own purposes, or for any other person or entity.
Executive acknowledges and agrees that the Company is relying on Executive’s
compliance with this Section 4(b) as an essential term of this Agreement.


(iii) If Executive becomes entitled to receive any benefits or payments pursuant
to Section 3(a) and a majority of the Board reasonably determines that Executive
has committed a material violation of this Section 4(b) that results in
substantial harm to the Company, the Company will be entitled to cease providing
and/or recover any payments made or benefits provided pursuant to Section 3. The
Company’s rights pursuant to this Section 4(b) are in addition to any remedies
it may have for breach of contract or otherwise; further, the remaining terms of





--------------------------------------------------------------------------------





this Agreement, as well as the Release contemplated by Section 4(a), as
applicable, will remain in full force and effect.


(c) Section 409A.


(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”). Similarly,
no severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt





from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until
Executive has a “separation from service” within the meaning of Section 409A.


(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt. Specifically, the payments hereunder are intended to
be exempt from the requirements of Section 409A under the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. Executive
and Company agree that this Agreement, as amended, complies in form with the
requirements of Section
409A based on the applicable IRS and Treasury regulations and guidance issued
under Section 409A as of the date of this Agreement and the Company presently
does not intend to report any income to Executive under Section 409A with
respect to benefits under this Agreement, as amended. Executive and the Company
agree to work together in good faith to consider amendments to the Agreement and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to





--------------------------------------------------------------------------------





actual payment to Executive under Section 409A. In no event will the Company
reimburse Executive for any taxes that may be imposed on Executive as result of
Section 409A.


5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance and other benefits under Section 3 will
be either:


(a) delivered in full, or


(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,





whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and
4999 of the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
the cash severance payments; (2) cancellation of accelerated vesting of equity
awards; and (3) reduction of continued employee benefits. In the event that the
accelerated vesting of equity awards is to be cancelled, such vesting
acceleration will be cancelled in the reverse chronological order of the
Executive’s equity awards’ grant dates.


6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a) Applicable Payment Period. For the purposes of this Agreement, “Applicable
Payment Period” means a date within forty-five (45) days following the
applicable of: (i) the Change in Control, in the case of the Company’s
termination of Executive without Cause or Executive’s resignation for Good
Reason before a Change in Control as specified in Section 6(d)(i); or (ii) the
termination of employment, in the case of the Company’s termination of Executive
without Cause or Executive’s resignation for Good Reason coincident with or
after a Change in Control as specified in Section 6(d)(ii).





--------------------------------------------------------------------------------







(b) Cause. For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the conviction of Executive of, or plea of nolo
contendere by Executive to, a felony involving moral turpitude (including under
federal securities laws), resulting in material harm to the Company; (ii) the
willful, substantial and continuing failure of Executive to perform the
reasonable duties of his position for a period of at least thirty (30) days
following written notice from the CEO to the Executive that describes the basis
for the CEO’s belief that Executive has not substantially performed his
reasonable duties for reasons other than illness or incapacity; (iii) willful
misconduct, gross negligence, fraud, embezzlement, theft, misrepresentation or
dishonesty by Executive involving the Company or any of its subsidiaries, in
each case that is intended to result in the substantial personal enrichment of
Executive and that results in substantial, material harm to the Company; or (iv)
Executive’s violation of any confidentiality or non-competition agreements with
the Company or its subsidiaries, which violation results in substantial,
material harm to the Company.


Other than for a termination pursuant to Section 6(b)(i), Executive will receive
notice and an opportunity to be heard before the CEO with Executive’s own
attorney before any termination for





Cause is deemed effective. Notwithstanding anything to the contrary, if
Executive wishes to avail himself of his opportunity to be heard before the CEO
prior to the Board’s termination of Executive’s employment for Cause, the CEO
may immediately place Executive on administrative leave (with full pay and
benefits to the extent legally permissible) and suspend all access to Company
information, employees and business. If Executive avails himself of his
opportunity to be heard before the CEO, and then fails to make himself available
to the CEO within five (5) business days of such request to be heard, the CEO
may thereafter cancel the administrative leave and terminate Executive for
Cause.


(c) Change in Control. “Change in Control” means the occurrence of any of the
following:





(i) during any period of twelve (12) consecutive months, individuals who, at the
beginning of the period constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Company’s initial public offering
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
will be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board will be deemed to be an Incumbent Director; or


(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange





--------------------------------------------------------------------------------





Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) will not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in clause (iii) below); or


(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such



voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above will be deemed to be a “Non-Qualifying Transaction”); or


(iv) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any one person, or more than one person acting as
a group (“Person”) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
these purposes, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. For
purposes of this subsection (iv), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.







--------------------------------------------------------------------------------





Notwithstanding the foregoing, a Change in Control will not be deemed to occur
(i) as a result of the sale, spin-off, or other divestiture of the Company’s
Mobile Entertainment, RingBack Tones, RealPlayer, Messaging, SAFR, and/or
Napster/Rhapsody businesses, or of either or both the Company’s social games
business or the Company’s casual games business; or (ii) unless the transaction
qualifies as a change in control event within the meaning of Section 409A. Also,
for the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the person who held the
Company’s securities immediately before such transaction. Also, for the
avoidance of doubt, the Company ceasing to be a publicly held corporation will
not per se trigger any of the termination provisions of this Agreement.


(d) Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the period (i) commencing three (3) months before the occurrence
of a Change in Control and (ii) ending eighteen (9) months after the Change in
Control.


(e) Disability. “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.





(f) Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period following the
occurrence of one or more of the following, without Executive’s written consent:


(i) a material reduction in Executive’s duties, authorities or responsibilities
relative to Executive’s duties, authorities or responsibilities as in effect
immediately prior to the Change in Control (excluding a material reduction due
to the Company ceasing to be a publicly held corporation); and, for the
avoidance of doubt, the sale, spin-off or other divestiture of the Company’s
Mobile Services, Consumer Media, ICM, Games and/or Rhapsody businesses, will not
be considered to be a material reduction in Executive’s duties, authorities or
responsibilities;


(ii) a material reduction in Executive’s annual base compensation, provided that
one or more reductions totaling ten percent (10%) or less in any two-year period
will not constitute a material reduction under this clause (ii), and provided
further that one or more reductions totaling more than ten percent (10%) in any
two-year period will constitute a material reduction under this clause (ii);


(iii) a material reduction in Executive’s annual target bonus opportunity,
provided that one or more reductions totaling twenty-five percent (25%) or less
in any two-year period will not constitute a material reduction under this
clause (iii), and provided further that one or more reductions totaling more
than twenty-five percent (25%) in any two-year period will constitute a material
reduction under this clause (iii); and


(iv) a material change in the geographic location at which Executive must
perform services; provided, however, that any requirement of the Company that
Executive be





--------------------------------------------------------------------------------





based anywhere within fifty (50) miles from Executive’s primary office location
as of the date of this Agreement or within fifty (50) miles from Executive’s
principal residence will not constitute a material change under this clause
(iv).


Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


7. Successors.


(a) The Company’s Successors. This Agreement will be binding on any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and such successor will be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or that becomes bound by the terms of this
Agreement by operation of law.





(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8. Notice.


(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Chief Executive Officer (or in the
absence of a Chief Executive Officer, the Chairman of the Board) and its General
Counsel.


(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing Executive’s rights hereunder.





--------------------------------------------------------------------------------







9. Miscellaneous Provisions.


(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(c) Entire Agreement. This Agreement, together with the Offer Letter, the
Development, Confidentiality and Noncompetition Agreement entered into between
Executive and the Company and any written agreement between Executive and the
Company, constitute the entire agreement of the parties hereto and supersedes in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement. In the event of a termination of
Executive’s employment in the circumstances described in the first paragraph





of Section 3, the provisions of this Agreement are intended to be and are
exclusive and in lieu of and supersede any other rights or remedies to which
Executive or the Company otherwise may be entitled, whether at law, tort or
contract or in equity.


(d) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of Washington (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.


(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.


(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.







--------------------------------------------------------------------------------





(h) Legal Expenses. In the event that Executive’s employment terminates during
the Change in Control Period and the Company or Executive brings an action to
enforce or effect its or his rights under this Agreement, then, without regard
to the reason or reasons resulting in the termination of Executive’s employment
with the Company, the Company will reimburse Executive for his costs and
expenses incurred in connection with the action (including, without limitation,
in connection with Executive defending himself against an action brought by the
Company to enforce or effect its rights under this Agreement), including (but
not limited to) the costs of mediation, arbitration, litigation, court fees,
expert fees, witness expenses, and reasonable attorneys’ fees. Executive’s costs
and expenses (as described above) will be paid to him by the Company in advance
of the final disposition of the underlying action and within thirty (30) days of
Executive’s submission of documentation of the costs, expenses and fees to be
reimbursed but no later than the last day of Executive’s taxable year that
immediately follows the taxable year in which the costs or expenses were
incurred. This right to reimbursement will be subject to the following
additional requirements: (i) Executive must submit documentation of the costs,
expenses and fees to be reimbursed within thirty (30) days of the end of his
taxable year in which the costs, expenses and fees were incurred; (ii) the
amount of any reimbursement provided during one taxable year will not affect any
expenses eligible for reimbursement in any other taxable year; and (iii) the
right to any such reimbursement will not be subject to liquidation or exchange
for another benefit or payment. With respect to an action originally initiated
by Executive, Executive agrees to repay the Company all costs and expenses
advanced under this Section 9(h) in the event that it is ultimately determined
by an entity of competent jurisdiction that Executive did not prevail on at
least one material issue in such action.


(i) Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Articles of





Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.


o O o








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Change in Control and
Severance Agreement, in the case of the Company by its duly authorized officer,
as of the day and year set forth above.











                   COMPANYREALNETWORKS, INC.By: /s/ Rob GlaserRob GlaserChief
Executive Officer                   EXECUTIVEBy:/s/ Judd LeeJudd Lee













--------------------------------------------------------------------------------



















EXHIBIT A


FORM OF RELEASE AGREEMENT


Executive agrees that the severance consideration, which includes all of the
benefits to be provided to Executive pursuant to that certain Change in Control
and Severance Agreement between Judd Lee and RealNetworks, Inc. dated March 26,
2020 (the “CIC Agreement”), represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Capitalized terms used
but not defined herein shall have the meaning ascribed in the CIC Agreement.
Executive, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Executive signs this Agreement, including,
without limitation:


a. any and all claims relating to or arising from Executive’s employment
relationship with
the Company and the termination of that relationship;


b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law, provided that Executive is not releasing his
continuing right to exercise any stock options that have not terminated and is
not releasing his ownership of any stock or other equity in RealNetworks, Inc.
or its affiliates;


c. any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;





--------------------------------------------------------------------------------







d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; Washington State Law Against
Discrimination, as amended (Wash. Rev. Code §§ 49.60.010 et seq.); Washington
Equal Pay Law, as amended (Wash. Rev. Code § 49.12.175); Washington sex
discrimination law (Wash. Rev. Code § 49.12.200); Washington age discrimination
law (Wash. Rev. Code § 49.44.090); Washington whistleblower protection law
(Wash. Rev. Code §§ 49.60.210, 49.12.005, and 49.12.130); Washington genetic
testing protection law (Wash. Rev. Code § 49.44.180); Washington Family Care Act





(Wash. Rev. Code § 49.12.270); Washington Minimum Wage Act (Wash. Rev. Code §§
49.46.005 to 49.46.920); Washington wage, hour, and working conditions law
(Wash. Rev. Code §§ 49.12.005 to 9.12.020, 49.12.041 to 49.12.050, 49.12.091,
49.12.101, 49.12.105, 49.12.110, 49.12.121, 49.12.130 to 49.12.150, 49.12.170,
49.12.175, 49.12.185, 49.12.187, 49.12.450); Washington wage payment law (Wash.
Rev. Code §§ 49.48.010 to 49.48.190).;


e.  any and all claims for violation of the federal or any state constitution;


f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;


g. any claim for any loss, cost, damage or expense arising out of any dispute
over Company withholding the incorrect amount from any of the proceeds received
by Executive as a result of this Agreement; and


h. any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or to Executive’s vested rights in retirement or similar plans,
programs or accounts. This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company).


In addition, nothing in this release shall (i) operate to release or waive
Executive’s rights, if any, under contract, law, as an employee, officer or
director of the Company, to be defended and indemnified by the Company against,
any and all liability incurred with respect to any claim or proceeding to which
Executive is or is threatened to be made a party because of Executive’s service
as an employee, officer or director, or Chairman of the Board of the Company, or
(ii) operate to release or waive Executive’s rights, as an employee, officer or
director of the Company, to be named, protected by and have coverage rights
under the Company’s insurance policies.







--------------------------------------------------------------------------------





Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled.


Executive further understands and acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Release Agreement; (b) he has twenty-one (21) days within which to consider and
sign this Release Agreement; (c) he has seven (7) days following his execution
of this Release Agreement to revoke this Release Agreement; (d) this Release
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically








--------------------------------------------------------------------------------







authorized by federal law. In the event Executive signs this Release Agreement
and returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Release Agreement. Executive
acknowledges and understands that revocation must be accomplished by a written
notification to the Company’s Corporate Secretary at 1501 First Avenue South,
Seattle, Washington, 98134, that is received prior to the Effective Date. The
Parties agree that changes to this Agreement, whether material or immaterial, do
not restart the running of the 21-day period.


Unknown Claims. Executive acknowledges that he has been advised to consult with
legal counsel and that he is familiar with the principle that a general release
does not extend to claims that the releaser does not know or suspect to exist in
his favor at the time of executing the release, which, if known by him, must
have materially affected his settlement with the released party. Executive being
aware of said principle agrees to expressly waive any rights he may have to that
effect, as well as under any other statute or common law principles of similar
effect.


IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.




Judd Lee, an individual






Dated:








REALNETWORKS, INC.






Dated:




By: 




Title: 



